Citation Nr: 0821614	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-07 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD) prior to 
March 16, 2005.  

2.  Entitlement to an initial evaluation in excess of 
30 percent for PTSD as of March 16, 2005.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the San Diego, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2006, this case was remanded by the Board so 
that the veteran could be afforded a personal hearing.  In 
April 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2007).  Thereafter, 
the case was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that PTSD is worse than evaluated 
throughout the appeal period.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2007).

Included in the claims file is a September 2006 letter from 
the California Health and Human Services Agency Department of 
Social Services requesting medical records from a private 
physician in connection with the veteran's application for 
disability benefits under the Social Security Act.  One of 
the listed alleged impairments is PTSD.  Records from March, 
May, and June 2007 from the Vet Center also indicate that the 
veteran has been denied Social Security Administration (SSA) 
disability benefits on 2 occasions.  Records associated with 
the veteran's SSA disability benefits applications, including 
medical records and other evidence supporting the 
application, could be relevant here, but are not in the 
claims folder.  See Haynes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).  The 
United States Court of Appeals for Veterans Claims has 
specifically stated that VA's duty to assist a veteran in 
claim development includes an obligation to obtain relevant 
SSA records.  Masors v. Derwinski, 2 Vet. App. 181, 187-18 
(1992).

At the veteran's personal hearing he testified that he 
recently began weekly sessions for his PTSD at the VA Medical 
Center (VAMC) in San Diego and that prior to that he was seen 
privately by a Mr. S.K. (see April 10, 2008 hearing 
transcript, pages 14-16).  With the veteran's assistance, 
attempts should be made to obtain these records and any other 
current relevant treatment records not already in the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.  After seeking the veteran's assistance 
by requesting that he provide any 
necessary authorization and consent for 
release of information, the AMC/RO should 
obtain any outstanding records of current 
pertinent treatment received for PTSD, to 
the extent possible.  Treatment records 
from Mr. S.K. (see April 10, 2008 hearing 
transcript, page 16) should be requested, 
providing the veteran provides 
authorization for VA to obtain these 
records.  Vet Center records should also 
be requested an obtained as possible.

If records are not obtained, attempts made 
to obtain the records should be documented 
as should the unavailability of the 
records.

2.  The AMC/RO should obtain any relevant, 
outstanding VA treatment records from VAMC 
San Diego.  If for some reason records are 
unavailable, the claims file should 
contain documentation of all attempts to 
obtain the records.

3.  The AMC/RO should obtain from the SSA 
any disability determinations for the 
veteran and all underlying records 
associated with the determinations.  The 
Board notes that the veteran reportedly 
applied for SSA disability benefits on 2 
occasions.  

If records are not obtained, attempts made 
to obtain the records should be documented 
as should the unavailability of the 
records.

4.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  If 
obtained records show findings 
significantly different than those 
recorded in most recent examinations, 
consideration should be given to whether 
additional examination is needed prior to 
readjudication.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



